Title: To Thomas Jefferson from Caesar Augustus Rodney, 10 April 1807
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            
                            Washington April 10th. 1807.
                        
                        We have dispatched the Dep: Marshall of Virginia to Wood County, who will summon all the witnesses at &
                            near Blennerhasset’s island. Mr. Madison & myself have both written to Mr. Jackson. I hope in less than three weeks to
                            have depositions sent on from that quarter to Mr. Hay which will enable him to commit Burr for treason. From arrangements
                            made upon consultation with the heads of Departments, we flatter ourselves that we shall have Genl. Wilkinson present at
                            the Court. I fear Burr will fly. Such seems to be the general opinion. A messenger will go on to the North to summon Eaton
                                Truxtun &c. I shall also have Col. Morgan & his sons
                            summoned. Poor Beckley was buried to day. Govr. Clinton requested me to mention to you Mr. Vansant, as his (Beckley’s)
                            successor as librarian. The V. President seems anxious on the subject, tho too much agitated to write himself. I have got
                            him to name suitable characters to procure us depositions in New-York. I leave this tomorrow for home. I am Dear Sir Yours
                            Sincery & affecy
                        
                            C. A. Rodney
                            
                        
                    